Name: Council Regulation (EC) No 1787/2003 of 29 September 2003 amending Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  prices
 Date Published: nan

 Avis juridique important|32003R1787Council Regulation (EC) No 1787/2003 of 29 September 2003 amending Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products Official Journal L 270 , 21/10/2003 P. 0121 - 0122Council Regulation (EC) No 1787/2003of 29 September 2003amending Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) Council Regulation (EC) No 1788/2003 of 29 September 2003 establishing a levy in the milk and milk-products sector(2) sets operational rules for a levy on milk and milk products aimed at reducing the imbalance between supply and demand on the market and removing the resulting structural surpluses; these arrangements will apply for a further eleven consecutive twelve-month periods starting on 1 April 2004.(2) To promote consumption of milk and milk products in the Community and improve their competitiveness on international markets, the level of market support should be diminished, specifically by gradual reduction from 1 July 2004 of intervention prices for butter and skimmed milk powder set by Council Regulation (EC) No 1255/1999(3). To this end, the relative intervention price levels of the two products should be adjusted.(3) The target price, constituted especially by the intervention prices for butter and skimmed milk powder, served as an indication for the support level; since intervention for both products is now only applied for a maximum quantity and during a limited period of the year, it is indicated to abolish the target price.(4) To avoid creation of an artificial outlet of massive recourse to intervention a fixed quantity ceiling should be set for intervention purchases of butter.(5) The direct payment measures in support of milk producers' incomes having been adjusted and set out in Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers(4), they need therefore to be withdrawn from Regulation (EC) No 1255/1999.(6) It is therefore necessary to amend Regulation (EC) No 1255/1999 accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1255/1999 is hereby amended as follows:1) Article 3 is repealed.2) Article 4(1) shall be replaced by the following:"1. The intervention prices in the Community expressed in euros per 100 kg, shall be as follows:(a) butter:- 1 July 2000 to 30 June 2004: 328,20- 1 July 2004 to 30 June 2005: 305,23- 1 July 2005 to 30 June 2006: 282,44- 1 July 2006 to 30 June 2007: 259,52- from 1 July 2007: 246,39(b) skimmed milk powder:- 1 July 2000 to 30 June 2004: 205,52,- 1 July 2004 to 30 June 2005: 195,24,- 1 July 2005 to 30 June 2006: 184,97,- from 1 July 2006: 174,69."3) Article 6(1) shall be replaced by the following:"1. If market prices for butter in one or more Member States, over a representative period, are less than 92 % of the intervention price, intervention agencies shall buy-in butter as indicated in paragraph 2, at 90 % of the intervention price during the period 1 March to 31 August of any year, in the Member State(s) concerned on the basis of specifications to be determined.Where the quantities offered for intervention during the above period exceed 70000 tonnes in 2004, 60000 tonnes in 2005, 50000 tonnes in 2006, 40000 tonnes in 2007 and 30000 tonnes in 2008 and onwards, the Commission may suspend intervention buying.In such cases buying-in by intervention agencies may be carried out using a standing tendering procedure on the basis of specifications to be determined.Where market prices of butter in the Member State(s) in question over a representative period are 92 % or more of the intervention price the Commission shall suspend buying-in."4) Article 14(3) shall be replaced by the following:"3. In the case of whole milk, the Community aid shall be:- EUR 23,24/100 kg for the period until 30 June 2004,- EUR 21,69/100 kg for the period from 1 July 2004 until 30 June 2005,- EUR 20,16/100 kg for the period from 1 July 2005 until 30 June 2006,- EUR 18,61/100 kg for the period from 1 July 2006 until 30 June 2007,- EUR 18,15/100 kg as from 1 July 2007.In the case of other milk products, the amounts of aid shall be determined taking into account the milk components of the products concerned."5) Articles 16 to 25 are deleted.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.However, in Article 1, point 1 shall apply from 1 April 2004; point 3 shall apply from 1 March 2004 and point 5 shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 2003.For the CouncilThe PresidentG. Alemanno(1) Opinion delivered on 5 June 2003 (not yet published in the Official Journal).(2) See page 123 of this Official Journal.(3) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Commission Regulation (EC) No 509/2002 (OJ L 79, 22.3.2002, p. 15).(4) See page 1 of this Official Journal.